UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13970 CHROMCRAFT REVINGTON, INC. (Exact name of registrant as specified in its charter) Delaware 35-1848094 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1330 Win Hentschel Blvd., Ste. 250, West Lafayette, IN 47906 (Address, including zip code, of registrant’s principal executive offices) (765) 807-2640 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares outstanding for each of the registrant’s classes of common stock, as of the latest practicable date: Common Stock, $.01 par value – 6,511,420 as of August 1, 2012 INDEX Page Number PART I.Financial Information Item 1. Financial Statements (unaudited) Condensed Consolidated Statements of Operations – Three and Six Months Ended June 30, 2012 and July2, 2011 1 Condensed Consolidated Balance Sheets – June 30, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Cash Flows – Six Months Ended June 30, 2012 and July 2, 2011 3 Condensed Consolidated Statement of Stockholders’ Equity - Six Months Ended June 30, 2012 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II.Other Information Item 5.
